DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

H. Gene Blankenship,
Date: September 7, 1989
Petitioner,
Docket No. C-67

on DECISION CR 42

The Inspector General.

DECISION AND ORDER

Petitioner requested a hearing to contest the
determination of the Inspector General (I.G.) excluding
him from participating in the Medicare and Medicaid
programs for five years. Both parties filed motions for
summary disposition of this case. I granted the I.G.'s
motion on one issue and conducted an evidentiary hearing
on the remaining issues. Based on the entire record
before me, I conclude that the exclusion imposed and
directed by the I.G. is mandatory and that the I.G. was
required to exclude Petitioner for five years.

PPLICABLE_ ST,
I. The Federal Statute.

This case is governed by section 1128 of the Social
Security Act (Act), codified at 42 U.S.C. 1320a-7 (West
U.S.C.A., 1989 Supp.). Section 1128(a) (1) of the Act
provides for the exclusion from Medicare and Medicaid of

' Section 1128 of the Act provides for an exclusion

from the Medicare program and "any State health care
program" as defined in section 1128(h). The Medicaid
program is only one of three types of State health care
programs defined in Section 1128(h), and for the sake of
brevity, I refer only to it.
2

those individuals or entities "convicted of a criminal
offense related to the delivery of an item or service"
under the Medicare or Medicaid programs. Section
1128(c)(3)(B) provides for a five year minimum period of
exclusion for those excluded under section 1128 (a) (1).
While section 1128(a) of the Act provides for a minimum
five-year mandatory exclusion for (1) convictions of
program-related crimes and (2) convictions relating to
patient abuse, section 1128(b) of the Act provides for
the permissive exclusion of “individuals and entities"
for twelve types of other convictions, infractions, or
undesirable behavior, such as convictions relating to
fraud, license revocation, or failure to supply payment
information.

II. The Federal Requlations.

The governing federal regulations (Regulations) are
codified in 42 C.F.R., Parts 498, 1001, and 1002 (1988).
Part 498 governs the procedural aspects of this exclusion
case; Parts 1001 and 1002 govern the substantive aspects.

Section 1001.123 requires the I.G. to issue an exclusion
notice to an individual whenever the I.G. has "conclusive
information" that such individual has been "convicted of
a criminal offense related to the delivery of" a Medicare
or Medicaid item or service; such exclusion must begin
"15 days from the date on the notice."

III. The State Statutes.

The Tennessee Code Annotated (TCA) states at section
47~25-403 that it is unlawful for any person to knowingly
misrepresent the manufacture or origin or commercial
sponsorship of any drug sold or offered for sale. This
criminal offense, entitled "Trade Practices" and
"Prohibited Acts", is a misdemeanor punishable by fines
of not less than $100 nor more than $500, and by
confinement for not less than 30 days, nor more than 11
months, 29 days. T.C.A., section 47-25-405.

Section 40-21-109, T.C.A., states that if any person who
had not previously been convicted of a felony or
misdemeanor is found guilty of, or pleads guilty to, a
misdemeanor which is punishable by imprisonment, the
court may, without entering a judgment of guilt, place
him on probation and, upon satisfactory completion of the
probation, dismiss the proceedings against him.

2 The I.G.'s notice letter allows an additional

five days for receipt by mail.
3

Thereafter, the official record may be expunged.

However, section 40-21-109, T.C.A., provides that, even
if the official record is expunged, (1) nonpublic records
are retained by the court, (2) these "constitute the
official record of conviction," and (3) they are
admissible in court proceedings where the person has
assumed the role of plaintiff in a civil action based on
the same transaction.

BACKGROUND >

On October 11, 1988, the I.G. issued a notice (Notice) to
Petitioner stating that, pursuant to federal law,
Petitioner was being excluded from both the Medicare and
Medicaid programs for a period of five years, commencing
20 days from the date of the Notice.” The I.G. stated
that the basis for these exclusions was H. Gene
Blankenship's criminal conviction of an offense covered
by the mandatory exclusion provisions of section
1128(a)(1) of the Act.

On November 3, 1988, Petitioner timely filed a request
for a hearing (Request) before a federal Administrative

3 Citations to the record in this Decision and

Order are as follows:

Petitioner's Brief P.Br./ (page)
Petitioner's Reply Brief P.Rep.Br./ (page)
Petitioner's Post Hearing Brief P.P.H.Br./ (page)
Petitioner's Post Hearing Reply P.P.H.R.Br./ (page)

Brief
I.G.'s Pre-hearing Brief I.G. Br./ (page)
I.G.'s Reply Brief I.G. Rep.Br./ (page)
I.G.'s Post Trial Brief I.G.P.T.Br
I.G.'s Post Trial Reply Brief I.G.P.T.Rep.Br.
Petitioner's Exhibits P.Ex. (letter)/
(page)
I.G.'s Exhibits I.G.Ex. (number) /
(page)
Joint Exhibits J.Ex. (number) /
(page)
Transcript of May 24, 1989 Tr. (page)
Hearing

* The Notice letter excluded both H. Gene

Blankenship and Blankenship Pharmacy. The I.G. did not
object to Petitioner's motion to dismiss the Pharmacy as
a party to the case, and I ordered that at the May 24,
1989 hearing. Tr. 13,14.
4

Law Judge (ALJ), and this case was docketed. I conducted
a telephone prehearing conference with counsel for the
parties on January 5, 1989. On January 13, 1989, I
issued a Prehearing Order and Notice of Hearing, noting
that the parties had agreed that there were no material
facts in dispute. Thereafter, (1) the parties submitted
briefs; and (2) the Petitioner presented oral argument in
person on March 3, 1989, at my office in Washington,
D.C., and the I.G. participated by telephone. On April
20, 1989, I granted the I.G.'s motion for summary
disposition on the issue of whether Petitioner was
"convicted" of a criminal offense within the meaning of
sections 1128(a)(1) and (i) of the Act and I scheduled an
evidentiary hearing on the remaining issues in the case.
I conducted an evidentiary hearing in Washington, D.C. on
May 24, 1989. Thereafter, the parties submitted post-
hearing briefs and post-hearing reply briefs.

EVIDENCE

The material facts in this case are evidenced by: (1) the
parties! Stipulation of Authenticity (Stipulations of
Fact) with eight exhibits attached thereto (and referred
to in this Decision as J. Ex.), consisting of the
underlying State court documents pertaining to H. Gene
Blankenship's plea of guilty; and (2) testimony and
exhibits, received at the May 26, 1989 evidentiary
hearing.’ The Petitioner acknowledges that H. Gene
Blankenship waived his right to a trial by jury in the
Cumberland County, Tennessee, Criminal Court (State
Criminal Court), and pled guilty to a misdemeanor.

5 The eight documents attached to the stipulation

are: (1) order granting authority to proceed by
information; (2) criminal information containing 31
counts brought against H. Gene Blankenship in the
criminal court for Cumberland County; (3) petition for
waiver of trial by jury and acceptance of pleas of
guilty; (4) order authorizing waiver of jury trial and
acceptance of guilty plea; (5) order amending counts 2,
4, 6, 8, 10, 12, 14, 15, 17, 19, 21, and 26 of the
information herein; (6) order of nolle prosequi; (7)
judgment dated April 11, 1988; and (8) Order of April 11,
1988 by Judge Leon C. Burns, Thirteenth Judicial
District, Tennessee.
5
ISSUES

1. Whether the Petitioner is subject to the minimum
mandatory five year exclusion provisions of section
1128(c) (3) (B) of the Act.

2. Whether Petitioner was "convicted" of a criminal
offense within the meaning of sections 1128(a)(1) and (i)
of the Act.

3. Whether Petitioner was convicted of a criminal offense
"related to" the delivery of an item or service under the
Medicaid program within the meaning of section 1128(a) (1)
of the Act.

FINDINGS OF FACT AND CONCLUSIONS OF LAW 6

Having considered the entire record, the arguments and
the submissions of the parties, and being advised fully
herein, I make the following Findings of Fact and
Conclusions of Law:

1. On June 4, 1987, the State of Tennessee issued an
Order (with an attached Criminal Information Sheet)
requiring the District Attorney General to proceed
against Petitioner by way of an "Information" on 31
counts of "substituting generic drugs for prescribed
drugs and billing Medicaid for the brand name drugs" in
violation of T.C.A. sections 39-6-451, 14-23-118b, and
47-25-403. J. Ex. 1.

2. On April 11, 1988, Petitioner moved the State
Criminal Court for an "acceptance of pleas of guilty" to
12 counts charging him with violating T.C.A. section 45-
205-403. J. Ex. 3.

3. All other counts in H. Gene Blankenship's
Information were subject to an Order of nolle prosequi
signed by State Criminal Court Judge Leon C. Burns, Jr.
J. Ex. 6.

4. Judge Burns signed an Order of "Acceptance of
Guilty Plea." J. Ex. 4.

6 Any part of this Decision and Order preceding the
Findings of Fact and Conclusions of law which is
obviously a finding of fact or conclusion of law is
incorporated herein.
6

5. On April 11, 1988, based on stipulated facts, the
State Criminal Court found Petitioner guilty on 12 counts
of violating T.C.A. 45-205~403; the Court issued the
maximum sentence of $500.00 for each violation and a jail
sentence of 11 month and 29 days on each count (to be
served concurrently). J. Ex. 7.

6. On April 11, 1988, pursuant to T.C.A. 40-21-109,
the State Criminal Court ordered that all proceedings be
deferred for a period of 11 months and 29 days, that
judgment of guilt not be entered until further order of
the court, and that Petitioner be placed on probation for
11 months and 29 days. J. Ex. 7; J. Ex. 8.

7. The judgment dated April 11, 1988 and T.C.A. 45-
205-403, themselves, do not establish that Petitioner's
conviction was "related to" the delivery of an item or
service under the Medicaid program, because the
petitioner pled guilty under T.C.A. 45-205-403 to
misrepresenting the origin of drugs.

8. The testimony of Special Agents Daniel and Wright
is relevant. See, Tr. pp. 18-19.

9. The testimony of Special Agent Raymond Daniel, Jr.,
Medicaid Fraud Control Unit, Tennessee Bureau of
Investigation, and Special Agent Douglas Wright, Office
of the Inspector General, Department of Health and Human
Services, establish that Petitioner's conviction was
“related to" the delivery of an item or service under
Medicaid. See, Tr. p. 23-35 and pp.41-44.

10. Although the Medicaid fraud charges in the criminal
information were dismissed, the criminal information
supports the testimony of Special Agents Daniel and
Wright in establishing that Petitioner's conviction was
“related to" the delivery of an item or service under
Medicaid. See, J.Ex. 6.

11. Petitioner, a pharmacist, was "convicted" of a
criminal offense on April 11, 1988 within the meaning of
sections 1128 (a)(1) and 1128(i) of the Act.

12. Petitioner pled guilty and was convicted of a
criminal offense "related to" the delivery of an item or
service under Medicaid, within the meaning of section
1128(a) (1) of the Act.

13. The I.G.'s action in excluding the Petitioner from
the Medicare and Medicaid programs for five years was
appropriate and required by the Act and Regulations.
DISCUSSION

I. Petitioner was "Convicted" of a Criminal Offense as a
Matter of Federal Law.

Section 1128(i) of the Act provides that an individual
has been "convicted" of a criminal offense when:

(1) a judgment of conviction has been entered against
the individual or entity by a Federal, State or
local court, regardless of whether there is an
appeal pending or whether the judgment of
conviction or other record relating to criminal
conduct had been expunged;

(2) there has been a finding of guilt against the
individual or entity by a Federal, State, or
local court;

(3) a plea of guilty or nolo contendere by the
individual, or entity has been accepted by a
Federal State, or local court; or

(4) the individual or entity has entered into
participation in a first offender deferred
adjudication or other arrangement or program
where judgment of conviction has been withheld.

Petitioner argues, in essence, that his plea does not
fall within the reach of section 1128(i) because: (1) the
Tennessee State Court never "accepted" a plea of guilty
within the meaning of section 1128(i)(3) of the Act; and
(2) a "judgment of conviction" was never "entered,"
within the meaning of section 1128(i)(1) or "withheld"
within the meaning of section 1128(i)(4) of the Act.
Instead, Petitioner argues that there was a deferral of
judgment or "diversion" which is akin to a situation
where prosecution has been withheld. Petitioner also
argues that the I.G.'s policy is that pre-trial
diversions are not subject to mandatory exclusions.

The I.G. contends that section 1128(i)(4) encompasses H.
Gene Blankenship's situation. I.G. Br. 4. The I.G.
notes that Mr. Blankenship's period of probation has not
yet expired and argues that whether judgment will ever be
entered is, at this point, a speculative matter. The
I.G. also argues that the Tennessee program in question
does not have the characteristics of a pre-trial
diversion program. In support of this argument, the I.G.
notes that Mr. Blankenship was ordered to pay a fine, was
not diverted to any community service or rehabilitation
8

program, and was placed on probation subject to
supervision by a parole board. The I.G. argues that
prosecution was not deferred because, under the plea
arrangement, if parole were violated, trial would not be
necessary prior to sentencing. The I.G. asserts that all
that was withheld was a judgment of guilt under the terms
of the substantive statute and that judgment was, in
fact, "entered" under the terms of the plea agreement
program (citing section 40-21-109 of the Code). Finally,
the I.G. asserted that he does not have a policy that
pre-trial diversions are not subject to mandatory
exclusions.

I find and conclude that Petitioner was "convicted"
within the meaning of section 1128(a)(1) and (i)(3) and
(i) (4) because it is axiomatic that the interpretation of
a federal statute or regulation is a question of federal
and not state law. United States v. Allegheny Co., 322
U.S. 174, 183 (1944); United States v. Anderson Co.,
Tenn. , 705 F.2d 184, 187 (6th Cir., 1983), cert. denied,
464 U.S. 1017 (1984). My task is to interpret the words
of section 1128 of the Act in light of the purposes that
section 1128 was designed to serve. See Chapman v.

Houston Welfare Rights Organization, 441 U.S. 600, 608
(1979).

The term "accepted" in section 1128(i)(3) is defined by
Webster's Third New International Dictionary, 1976
Unabridged Edition, as the past tense of "to receive with
consent." The term "accepted" is the opposite of the

term rejected. Judge Burns of the Criminal Court of
Cumberland County, Tennessee, did not reject H. Gene
Blankenship's plea of guilty. Quite the contrary, I find
from a reading of Joint Exhibits 6 and 7 that Judge Burns
"accepted" the Petitioner's plea of guilty on April 11,
1988, within the meaning of section 1128(i)(3). Once
Judge Burns signed the April 11, 1988 Order authorizing
"Acceptance of Guilty Plea" (J. Ex. 4), the provisions of
subsection 1128(i)(3) were triggered, and what happened
after that is of no consequence to the determination that
Mr. Blankenship was "convicted", as a matter of federal
law, within the meaning of section 1128(i)(3) of the Act.

I also find and conclude that the circumstances of this
case also fall within the reach of subsection 1128(i) (4).
This subsection includes within the definition of
convicted the situation in which an "individual has
entered into participation in a first offender or other
program where judgment of conviction has been withheld."
The Order memorializing H. Gene Blankenship's plea
specifically states that "all proceedings in this cause
will be deferred for a period of . . . ." J. Ex. 8.
9

Pursuant to the Tennessee Code, section 40-21-109, the
court could dismiss the proceedings only after
satisfactory completion of probation. On its face, the
treatment of Mr. Blankenship's case by the Tennessee
court falls within the term "other program where judgment
of conviction has been withheld," as a matter of federal
law. Moreover, section 40-21-109 of the Tennessee Code
states that even after dismissal of the proceeding and
expungement of the public record, nonpublic records are
retained which "constitute the official record of
conviction" and are admissible in certain, albeit
narrowly proscribed, court proceedings.

II. H. Gene Blankenship's Conviction "Related to" the
Delivery of a Medicaid Item Within The Meaning of

Section 1128 of The Act.

Petitioner argues that even if I rule that he was
"convicted," he should not be excluded because the
offense was not a program-related crime giving rise to a
mandatory exclusion under section 1128(a)(1) of the Act.
Petitioner argues that the offense was a trademark
violation committed against the trademark owner, not
against Medicare or Medicaid and, therefore, not "related
to" the delivery of an item or service under Medicare or
Medicaid. Petitioner states that it was Congress' intent
that only a fraud against the Medicare and Medicaid
programs would invoke the mandatory exclusion provisions
of section 1128(a)(1) and that the State's action in
dropping the Medicaid fraud charges against him
effectively terminated the I.G.'s opportunity to exclude
Petitioner from Medicare and Medicaid. Petitioner also
argues that since the State statute (section 47-25~-403)
on its face does not mention Medicaid, Medicare, or any
health care program, a conviction under the State
provision could not logically be considered a violation
against Medicaid. Petitioner argues that fraudulently

7 In July 1988, Congress enacted language revising

section 1128(i)(4) by replacing the phrase "first
offender or other program" with the phrase "first
offender, deferred adjudication, or other arrangement or
program." It appears that Congress intended that this
language apply retroactively to all actions brought by
the I.G. after September 1, 1987. See The Inspector
General v. Donald 0. Bernstein, D.C., Docket No. C-40,
decided January 12, 1989. However, I make no findings or
conclusions on this issue because the parties did not
have an opportunity to address it. Moreover, the new
language appears to more directly support the I.G.'s case
and, therefore, the result here would be the same.
10

selling a vacuum cleaner to a Medicaid patient would not
invoke the mandatory exclusion provisions and,
accordingly, neither should selling a beneficiary
prescription medication if the State statute under which
a person admits guilt relates to a trademark violation
rather than a Medicaid fraud violation. Finally,
Petitioner argues that the mandatory exclusion would
violate the double jeopardy clause, as he has already
been convicted under Tennessee law and the federal
exclusion would result in multiple punishments for the
same offense. Petitioner cites the recent Supreme Court
case of United States, v. Irwin Halper 57 U.S. Law Week
4526 (No. 87-1383, May 15, 1989), as support for his
position and argues that the exclusion is "punitive"
because it did not attempt to make the government whole
(actual damages suffered and expenses incurred in
prosecution), but caused economic loss to Petitioner (Mr.
Blankenship had to sell his pharmacy).

The I.G. argues that the substance of the offense was
dispensing generic prescription drugs under brand labels
and billing Medicaid for the higher priced brand label
drugs. The I.G. argues that Medicaid patients could have
been harmed by not receiving the specific drug prescribed
by the physician and that both the patients and the
program were harmed. The I.G. argues that, in any event,
H. Gene Blankenship's conviction is "related to" the
delivery of prescription medication to Medicaid patients.
The I.G. also argues that the Petitioner's restrictive
reading of section 1128 of the Act is contrary to both
the plain language of the law and to Congressional
intent. Finally, the I.G. argues that I have no
authority to invalidate the exclusion based on the double
jeopardy clause because to do so would require me to
invalidate as unconstitutional the mandatory exclusion
statute itself. The I.G. also argues that Halper,
supra, would not prohibit this exclusion because this
case is legally and factually distinguishable.

I find and conclude, as a matter of federal law, that the
mandatory exclusion provisions of section 1128 are not
limited to situations where a medical provider or other
individual or entity is convicted under a statute
expressly criminalizing fraud against a federal or state
health care program. Several State statutes were
involved here: (1) TCA 14-23-118(b) (recodified as TCA
71-5~118(b)), a State statute specifying sanctions for
fraudulently obtaining benefits for payments for medical
assistance; (2) TCA 39-6-451, a State statute making it
illegal to substitute a drug for one prescribed by the
physician (except under specified circumstances); and (3)
TCA 47~25-403, a State statute making it illegal to
11

knowingly misrepresent the origin of a drug without the
written authority of the owner of the trademark for the
drug. The original criminal information contained
reference to TCA 14-23-118(b) and TCA 39-6-451, but the
final judgment and order of the court referred only to
TCA 47-25-403, inasmuch as all counts in the criminal
information referring to TCA 14-23-118(b) were dropped
and the order amending the remaining counts replaced
references to TCA 39-6-451 with references to TCA 47-25-
403. J.Exs. 2-6.

Petitioner bases much of his case on distinctions among
these statutes and the fact that the judgment and order
of the court referred only to a statute which did not
expressly prohibit Medicaid fraud (i.e. not TCA 14-23-
118(b)). One can only speculate as to why the State
chose to proceed as it did. But the vagaries of state
jurisprudence should not dictate an unreasonable and
unfair result under the facts of a case such as this,
where it is clear that the "conviction" was "related to"
Medicaid within the meaning of section 1128(a)(1) and
(i).

The test of whether a "conviction" is "related to"
Medicaid must be a common sense determination based on
all relevant facts as determined by the finder of fact,
not merely a narrow examination of the language within
the four corners of the final judgment and order of the
criminal trial court.

The inquiry is whether the conviction "related to"
Medicaid fraud, not whether the state court convicted
Petitioner of Medicaid fraud. Thus, my task is not
simply to examine the judgment and state criminal statute
to determine whether they specifically refer to Medicaid
fraud. Rather, my task is to examine all relevant
conduct to determine if there is a relationship between
the judgment of conviction and the Medicaid program. Had
Congress intended a different result, it would have used
the phrase "conviction for" or conviction "restricted to"
instead of "related to." An examination of whether a
conviction is "related to" Medicaid necessarily involves
an inquiry into Petitioner's conduct.

Accordingly, the finder of fact must consider all
relevant documents pertaining to the trial court
proceeding. These may include the indictment, the
transcript of the sentencing proceeding, and plea
agreements. Of course, the finder of fact must also
consider the relevant testimony of witnesses.
12

Here, the criminal information specifically referred to
Medicaid fraud, and the uncontroverted testimony of two
witnesses at the May 24, 1989 hearing established that
the drugs were indeed purchased with Medicaid eligibility
cards as part of a "sting" operation. The fact that the
Medicaid fraud charges in the criminal information were
dismissed is not a bar to considering evidence that this
conviction was "related to" the Medicaid program. The
original criminal information, along with the testimony
of the two witnesses, establish that the "conviction" of
Petitioner was "related to" the delivery of a Medicaid
item within the meaning of section 1128 of the Act.
Petitioner does not deny that he sold some of these drugs
to Medicaid patients and that he billed Medicaid for
them. The testimony of Special Agents Daniel and Wright
establishes that the drugs were purchased with Medicaid
eligibility cards and billed to Medicaid. Tr. at 23-26,
30-35 and 43. Thus, whether or not the State statute
under which he was "convicted" specifically mentioned
Medicaid, his conviction was "related to" the Medicaid
program.

Black's Law Dictionary, Fifth Edition (West Publishing
1979) defines "related" as: "standing in relation;
connected; allied; akin." Clearly, the offense for which
H. Gene Blankenship was convicted was "connected" to the
delivery of an item or service under Medicaid. This case
should not be decided in a vacuum, or with a strict,
hypertechnical interpretation of the term "related to" in
section 1128(a)(1) of the Act. There is a simple,
common-sense connection, supported by the record, between
the actions associated with the conviction and the
Medicaid program. Petitioner would have me rule that the
billing of Medicaid for the higher-priced drugs was only
incidental to the offense of misrepresenting the origin
of the drugs. Petitioner's strained reading of section
1128 of the Act is not borne out by the plain words of
the Act.

Petitioner also attempts to illustrate his point by
arguing that if he had sold vacuum cleaners, instead of
drugs, he would not have been excluded. I do not find
this argument to be persuasive. The fact is, Medicaid
was billed for higher priced drugs because the origin of
the drugs was misrepresented; there was a direct
monetary impact on the program which directly affected
the financial integrity of the program. Clearly, the
offense was one that "related to" the Medicaid progran,
and "related to" is all section 1128(a)(1) of the Act
requires. The same outcome would result for the illegal
13

sale of vacuum cleaners if the Medicaid program were
billed for the vacuum cleaners.

In the recent Decision in the case of Jack W. Greene v.
iuspector General, Appellate Docket No. 89-59, Decision
No. 1078 (July 31, 1989), the Appellate Division of the
Departmental Appeals Board (in reviewing the decision of
the ALJ) stated (at page 7): "The false Medicaid billing
and the delivery of the drugs to the Medicaid recipient
are inextricably intertwined and therefore 'related'
under any reasonable reading of that term."

I need not address the I.G.'s contention that I have no
authority to rule on the double jeopardy question raised
by the Petitioner, as I conclude that Halper, supra, does
not apply to this case.

In Halper, the Supreme Court held that under some
circumstances the imposition of civil penalties may
violate the double jeopardy clause of the Sixth Amendment
to the United States Constitution. The Court held that
the imposition of a penalty under the False Claims Act,
31 U.S.C. 3729-3231, could constitute double jeopardy in
the narrow circumstances where there existed a prior
federal criminal conviction for the false claims for
which the civil penalty was imposed and where there was
not even a rough relationship between the amount of the
penalty and the cost to the government resulting from the
false claims.

This case is distinguishable both legally and factually
from Halper. First, this case involves a state
conviction whereas Halper involved a federal conviction.
Double jeopardy does not apply to a subsequent federal
prosecution based on facts which led to a state
conviction. Chapman v. U.S. Dept. of Health & Human
Services, 821 F.2d 523 (10th Cir. 1987); Abbate v. United
States, 359 U.S. 187 (1959). Next, Halper involved the
application of a different law, the False Claims Act.
Finally, Halper involved different factual circumstances
~~ the federal government was attempting to recover
approximately $130,000 in civil penalties based on an
individual's federal conviction of overcharging the
Medicare program by $585. 57 LW 4527. While the Court
held that the double jeopardy clause prevented the
government from recovering an excessively large amount
not rationally related to the financial loss incurred,
the Court noted that the rule is one for "the rare case
++. where a fixed-penalty provision subjects a prolific
but small-guage offender to a sanction overwhelmingly
disproportionate to the damages he has caused." 57 LW at
4530. There has been no showing of such a sanction in
14

this case. Moreover, the major purpose of the exclusion
law is not to punish, but to protect program integrity by
preventing untrustworthy providers from having ready
access to the Medicare and Medicaid trust funds. See,
H.R. Rep. No. 97-158, 97th Cong., 1st Sess. Vol. III,
329, 344, (1981); S. Rep. No. 139, 97th Cong., lst Sess.
461-62 (1981), 1981 U.S. Code Cong. & Ad. News 727-28;
Preamble to the Regulations (48 Fed. Reg. 38827 to 38836,
August 26, 1983).

III. A Minimum Mandatory Five Year Exclusion was
Reguired in this Case.

Section 1128(a)(1) of the Act clearly requires the I.G.
to exclude individuals and entities for a minimum period
of five years from the Medicare and Medicaid programs
when such individuals and entities have been "convicted"
of a criminal offense "related to" the delivery of an
item or service under the Medicare or Medicaid programs
within the meaning of section 1128(a)(1) of the Act.
Congressional intent on this matter is clear:

A minimum five-year exclusion is appropriate, given
the seriousness of the offenses at issue... .
Moreover, a mandatory five-year exclusion should
provide a clear and strong deterrent against the
commission of criminal acts.

S. REP. No. 109, 100th Cong., 1st Sess. 2; reprinted in
1987 U.S. CODE CONG. and ADMIN. NEWS 682, 686.

Since I have found and concluded that Petitioner was
"convicted" of a criminal offense and it was "related to"
the delivery of an item under the Medicaid program within
the meaning of section 1128(a)(1) and (i) of the Act, I
conclude that the I.G. was required to exclude the
Petitioner for a minimum of five years.
15

ONCLUSION

Based on the undisputed material facts and the law, I
conclude that the I.G.'s determination to exclude the
Petitioner from participation in the Medicare and
Medicaid programs for five years was appropriate and
required by the Act and Regulations because H. Gene
Blankenship was "convicted" of a criminal offense
“related to" the delivery of an item under the Medicaid
program within the meaning of section 1128(a)(1) and (i)
of the Act.

IT IS SO ORDERED.

/s/

Charles E. Stratton
Administrative Law Judge
